Citation Nr: 0947145	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to service-connected low 
back disability.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of L3-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1951 to July 
1953.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia RO 
that, in July 2008, denied a rating in excess of 10 percent 
for the Veteran's low back disability, and, in October 2008, 
denied secondary service connection for bilateral knee 
disabilities.  In a July 2009 rating decision, the RO 
increased the rating of the Veteran's low back disability to 
20 percent, effective August 23, 2007.  As the Veteran 
continues to express disagreement with the assigned rating, 
and the rating is less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral knee disabilities are caused or 
aggravated by the Veteran's service-connected low back 
disability.

2.  The Veteran's DDD of L3-S1 is manifested by forward 
flexion no less than to 35 degrees; favorable ankylosis of 
the entire thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee 
disabilities secondary to service-connected DDD of L3-S1 are 
not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2009).

2.  The criteria for a rating in excess of 20 percent for DDD 
of L3-S1 are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

April, June, and September 2008 pre-decisional letters 
provided the Veteran with notice of VA's duties to notify and 
assist him in the development of his claims consistent with 
the laws and regulations outlined above.  In this regard, the 
letters informed him of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
information and evidence in support of his claims, and 
general notice regarding how disability ratings are assigned.  
He was also given notice regarding disability ratings and 
effective dates of awards. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

Service Connection Analysis

The Veteran seeks service connection for bilateral knee 
disabilities on a secondary basis.  Having carefully 
considered this claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and that the appeal must be 
denied.

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability that is service 
connected; and (3) competent evidence of a nexus between the 
two.

It is not in dispute that the first two elements are met.  
The Veteran has a service-connected low back disability and 
there is current evidence of bilateral knee osteoarthritis, 
which was first diagnosed in September 2007 based on 
bilateral knee X-rays.  Thus, what remains to be established 
is whether there is a nexus between the Veteran's bilateral 
knee disabilities and low back disability.  The record 
contains conflicting evidence on this matter.  

In support of his claim, the Veteran submitted a November 
2008 statement from a private physician, A. J., M.D.  The 
physician opined that it was "likely as not that his knee 
injury is related was to his back injury."  

Also of record is the report of an April 2009 VA examination, 
which contains an opinion that is essentially against the 
claim.  The physician noted that the Veteran's claims file 
was reviewed and pertinent facts regarding the Veteran's 
medical history were noted.  Based on his examination of the 
Veteran and review of the record, he opined that the 
Veteran's knee problems were not in any way related to his 
long-standing low back problems.  In discussing his 
rationale, the physician noted that the Veteran's avoidance 
of manual labor for 55 year had protected his knees and that 
he knew of no medical doctrine that stated low back pain 
caused knee pain or degeneration.  He also noted that Dr. A. 
J.'s statement regarding the etiology of the Veteran's knee 
problems contained no rationale, discussion, or 
justification.

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

In the present case, the Board assesses greater probative 
value to the VA examiner's opinion over the private 
physician.  In doing so, consideration was given to the VA 
physician's familiarity with the evidentiary record that was 
demonstrated by the discussion of pertinent facts.  The 
physician also provided the rationale to support his opinion.  
In contrast, the private physician provided no factual basis 
for his opinion and provided no details whatsoever regarding 
the pertinent disabilities, referring only to the Veteran's 
"knee injury" and "back injury".  Other than stating he 
treated the Veteran, he demonstrated no familiarity with the 
Veteran's medical history.  The fact that a veteran has 
received regular treatment from a physician is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  This notwithstanding, the Court 
has declined to adapt a "treating physician rule" under which 
a treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).  In 
short, the private physician's statement was no more than a 
bare conclusion and, therefore, has no probative value.  See 
Miller, supra.  

To the extent the Veteran contends that his bilateral knee 
disabilities are related to his service-connected low back 
disability, the Board recognizes these assertions; however, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  There 
is simply no evidence in this case that the Veteran possess 
the medical training and expertise necessary to render an 
opinion of this nature.  Therefore, the Veteran's opinion is 
of no probative value in this regard. 

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
claim must be denied.

Increased Rating Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has not 
assigned staged ratings.  As explained below, the Board finds 
that no staged ratings are warranted.

The Veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.
When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected low back disability is 
currently rated as 20 percent disabling.  The Veteran 
contends that his back disability has worsened since this 
rating was assigned.

Under the General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected, a 20 percent evaluation is for assignment 
upon a showing of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  Id.  

On March 2009 VA examination, the Veteran complained of 
having low back pain with bending, lifting, and any movement.  
The pain did not radiate and it lasted until he changed 
positions.  He did not use a cane or crutch due to his low 
back disability and he did not have numbness, weakness with 
pain, or incontinence.  Ibuprophen helped alleviate the pain.  
He had no physician prescribed bed rest in the past year.  He 
was not able to walk more than a block or stand more than 3 
to 4 minutes; he had no problems with sitting.  The Veteran 
reported that he worked only a few hours a week doing home 
repairs and had difficulty bending and lifting at work.  He 
was unable to lift more than a small suitcase and he was 
unable to squat.  Physical examination of the low back 
revealed the range of bilateral lateral flexion was to 30 
degrees with pain from 20 to the end motion, extension was to 
30 degrees with pain from 20 degrees to the end motion, 
forward flexion was to 90 degrees with pain from 50 degrees 
to the end motion, and bilateral lateral rotation was to 30 
degrees with pain at the end motion.  There was no back pain 
with straight leg extensions bilaterally.  There was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

In April 2009, another VA examination was conducted and the 
Veteran reported no new complaints since his examination the 
previous month.  He could lift no more than 35 pounds and he 
had no job restrictions.  Physical examination of the lumbar 
spine revealed right lateral bending from -5 to 10 degrees, 
left lateral bending from 5 to 15 degrees, extension to 0 
degrees, flexion to 35 degrees, and bilateral rotation from 0 
to 20 degrees with pain on all ranges of motion.  There was 
no diminution with repetitive testing.  He had positive 
bilateral straight leg raising, 5-/5 motor strength in the 
lower extremities, normal sensation, and no atrophy in the 
lower extremities.  There was no additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

As shown by the evidence, there is no clinical evidence that 
demonstrates either forward flexion limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine to warrant assignment of the next higher rating of 40 
percent. 

Note (1) following the General Rating Formula provides that 
any associated neurologic abnormalities, such as bowel or 
bladder impairment, are to be evaluated separately, under the 
appropriate diagnostic code. The record does not contain any 
evidence that the Veteran has separately ratable neurological 
impairment due to his lumbar disc disease.  In the present 
case, there are no objective findings that would warrant such 
a rating.  

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show that during the 
appeal period the Veteran's lumbar spine disability has 
required hospitalization, caused marked interference with 
employment, or involved other symptoms of like gravity.  See 
38 C.F.R. § 3.321.  Notably, the Veteran works part time 
doing home improvements and neither examiner indicated that 
his disability presented any significant interference with 
employment.  Furthermore, when comparing his disability level 
and symptomatology to the rating schedule, the degree of 
disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral knee disabilities secondary 
to service connected DDD of L3-S1 is denied.

A rating in excess of 20 percent for DDD of L3-S1 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


